Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The Information Disclosure Statement filed on April 23, 2021 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 19 and 20, specifically claims 1, 19 and 20 recites "determining that a size associated with a first content file is less than a threshold size” “wherein metadata of the first content file is organized using a first file metadata structure, wherein the first file metadata structure comprises a first root node, a first plurality of intermediate nodes, and a first plurality of leaf nodes with corresponding references to data chunks of the first content file”, “wherein the size associated with the second content file is less than the file threshold size, wherein the second file metadata structure comprises a second root node, a second plurality of intermediate nodes, and a second plurality of leaf nodes with corresponding references to data chunks of the second content file, wherein the combined metadata structure at least includes a third root node, the first plurality of leaf nodes, and the second plurality of leaf nodes”. These limitations could be reasonably and practically performed by the human mind, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “in response to a determination that the size associated with the first content file is less than the threshold size, updating a combined metadata structure at least in part by combining in the combined metadata structure metadata of the first content file with metadata of a second content file included in a second file metadata structure” “and updating a tree data structure to reference a first portion of the combined metadata structure corresponding to the first content file and to reference a second portion of the combined metadata structure corresponding to the second content file.” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Independent claims, 1, 19 and claim 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

   The claim 1, 19 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claim, 2, specifically claim s recites "wherein the size associated with the first content file is determined when a storage system receives a backup of the first content file from a source system”. These limitations could be reasonably and practically performed by pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "wherein the size associated with the first content file is determined when a storage system receives a backup of the first content file from a source system” At best, this 
                
   The claim, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claim, 3, specifically claim recites " further comprising receiving an updated version of the first content file”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites " further comprising receiving an updated version of the first content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 3, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 4 specifically claim s recites "further comprising: determining a size associated with the updated version of the first content file is greater than or equal to the file threshold size; and removing the metadata of the first content file from the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " determining a size associated with the updated version of the first content file is greater than or equal to the file threshold size; and removing the metadata of the first content file from the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


"further comprising replacing the metadata of the first content file with metadata of a third content file”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " further comprising replacing the metadata of the first content file with metadata of a third content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 5, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., 



With respect to dependent claim, 6 specifically claim s recites “cloning the metadata associated with the first content file; and modifying the cloned metadata associated with the first content file based on the updated version of the first content file”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "cloning the metadata associated with the first content file; and modifying the cloned metadata associated with the first content file based on the updated version of the first content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 6, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim, 7 specifically claim s recites “further comprising receiving a backup snapshot that includes the first content file”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " further comprising receiving a backup snapshot that includes the first content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 7, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic 
                
   The claim, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim, 8 specifically claim s recites “wherein the size associated with the first content file is determined based on the size of the first content file included in the backup snapshot”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites "wherein the size associated with the first content file is determined based on the size of the first content file included in the backup snapshot” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 8, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim, 9 specifically claim s recites “further comprising determining the size associated with the first content file based in part by traversing a view of file system data corresponding to a backup snapshot”. These limitations could be reasonably and practically performed by the human mind, for instance based on receiving 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " further comprising determining the size associated with the first content file based in part by traversing a view of file system data corresponding to a backup snapshot” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 9, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


“wherein a first leaf node of the tree data structure that corresponds to the first content file is associated with a first file offset range of the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "wherein a first leaf node of the tree data structure that corresponds to the first content file is associated with a first file offset range of the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 10, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., 



With respect to dependent claim, 11 specifically claim s recites “wherein a second leaf node of the tree data structure that corresponds to the second content file is associated with a second file offset range of the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " wherein a second leaf node of the tree data structure that corresponds to the second content file is associated with a second file offset range of the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 11, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.

With respect to dependent claim, 12 specifically claim s recites “generating a view of file system data corresponding to a backup snapshot, wherein the view includes the tree data structure and the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "generating a view of file system data corresponding to a backup snapshot, wherein the view includes the tree data structure and the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 12, further recite “a memory coupled to a 
                
   The claim, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim, 13 specifically claim s recites “wherein a leaf node of the tree data structure includes a pointer to the first file metadata structure that corresponds to the first content file”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites " wherein a leaf node of the tree data structure includes a pointer to the first file metadata structure that corresponds to the first content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 13, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim, 14 specifically claim s recites “updating the pointer of the leaf node of the tree data structure to reference the third leaf node of the combined metadata structure instead of referencing the first file metadata structure that corresponds to the first content file”. These limitations could be reasonably and practically performed by the 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "updating the pointer of the leaf node of the tree data structure to reference the third leaf node of the combined metadata structure instead of referencing the first file metadata structure that corresponds to the first content file” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 14, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim, 15 specifically claim s recites “wherein updating the combined metadata structure includes reading a combined metadata structure reservation node”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "wherein updating the combined metadata structure includes reading a combined metadata structure reservation node” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 15, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference 



With respect to dependent claim, 16 specifically claim s recites “wherein updating the combined metadata structure further includes obtaining a lock for the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " wherein updating the combined metadata structure further includes obtaining a lock for the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 16, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

   The claim, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.


With respect to dependent claim, 17 specifically claim s recites “wherein updating the combined metadata structure further includes reserving an offset range associated with the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "wherein updating the combined metadata structure further includes reserving an offset range associated with the combined metadata structure” At best, this 
                
   The claim, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.



With respect to dependent claim, 18 specifically claim s recites “wherein updating the combined metadata structure further includes releasing the lock for the combined metadata structure”. These limitations could be reasonably and practically performed by the pen and paper, for instance based on receiving content and below a certain size, comparing the metadata of the content to decide to combine the metadata and update a reference to the combined metadata . Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.

                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites " wherein updating the combined metadata structure further includes releasing the lock for the combined metadata structure” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 18, further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This content receiving, metadata comparing and reference updaing in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 unpatentable by Okun et al. U.S. Patent Application Publication No. 2018/0165300 (herein as ‘Okun’) and further in view of Zheng et al. U.S. Patent Application Publication No. 2015/0134879 (herein as ‘Zheng’).

	As to claim 1 Okun teaches a method, comprising: 
	determining that a size associated with a first content file is less than a threshold size (Par. 0114 Okun discloses determining if the size of the file of a directory is less than a predetermined threshold);
wherein metadata of the first content file is organized using a first file metadata structure, wherein the first file metadata structure comprises a first root node, a first plurality of intermediate nodes, and a first plurality of leaf nodes with corresponding references to data chunks of the first content file (Par. 0065 Okun discloses the object contains a directory map data structure of an object.  Okun discloses the directory is an object. The directory data is a data structure of the object that identifies each object by its name and inode number contained by the directory. The inode numbers are seen as plurality of nodes. Inodes contains references to data. The references to data is seen as references to data chunks. The inodes that contain references to data are seen as nodes with corresponding references to data chunks.);
in response to a determination that the size associated with the first content file is less than the threshold size, updating a combined metadata structure at least in part by combining in the combined metadata structure metadata of the first content file with metadata of a second content file included in a second file metadata structure  (Par. 0114 Okun discloses grouping the directories together. Par. 0035 Okun discloses aggregating the metric values of the grouped directories. Par. 0066 Okun discloses the inode data includes the attribute and metric values of the aggregated attributes for a directory of files. Par. 0068 Okun discloses each time a file contain by a directory or descendant directory changes the aggregate metrics in the inode data of the directory are updated to reflect those changes. Updates to a file in a directory such as moving a file from one directory to another a distinct non descendant nor parent directory is seen as combining metadata structure of the first content file with metadata of a second content file.  The metric values represent the total data blocks used by the files. The metric values are seen as the metadata structure. The aggregated metric values are seen as the combined 
wherein the size associated with the second content file is less than the file threshold size, wherein the second file metadata structure comprises a second root node, a second plurality of intermediate nodes, and a second plurality of leaf nodes with corresponding references to data chunks of the second content file (Par. 0114 Okun discloses the combining of directories is determined by the directories being less than the predetermined threshold size. Par. 0065 Okun discloses the object contains a directory map data structure of an object.  Okun discloses the directory is an object. The directory data is a data structure of the object that identifies each object by its name and inode number contained by the directory. The inode numbers are seen as plurality of nodes. Inodes contains references to data. The references to data is seen as references to data chunks. The inodes that contain references to data are seen as nodes with corresponding references to data chunks.);
wherein the combined metadata structure at least includes a third root node, the first plurality of leaf nodes, and the second plurality of leaf node and (Par. 0066 Okun discloses the inode data contains the aggregated attributes for each object contained in the directory/object);
Okun does not teach but Zheng teaches updating a tree data structure to reference a first portion of the combined metadata structure corresponding to the first content file and to reference a second portion of the combined metadata structure corresponding to the second content file (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by 
Okun and Zheng are analogous art because they are in the same field of endeavor, metadata structure. It would have been obvious to one of ordinary skill in the art, at the time of filing, to snapshot metadata tree of Okun to include the metadata offset ranges of Zheng, to allow efficient updates. The suggestion/motivation to combine is that it would be obvious in order to reduce the write amplifications resulting from changes to data and divergence between storage contains and snapshots of those containers (Par. 0005 Zheng).


	As to claim 2 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches wherein the size associated with the first content file is determined when a storage system receives a backup of the first content file from a source system (Par. 0050 Okun discloses multiple snapshots which represent previously stored versions of the directory tree and checksum aggregates).

	As to claim 3 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches further comprising receiving an updated version of the first content file (Par. 0114 Okun discloses grouping the directories together. Par. 0035 Okun discloses aggregating the metric values of the grouped directories. Par. 0066 

	As to claim 4 Okun in combination with Zheng teaches each and every limitation of claim 3.
	In addition Okun teaches further comprising: determining a size associated with the updated version of the first content file is greater than or equal to the file threshold size (Par. 056 Okun discloses appending size tags to a file in a metadata field);
and removing the metadata of the first content file from the combined metadata structure (Par. 102 Okun discloses a max or min pointer is assigned to the file based upon the file size being the largest or smallest. So an updated file that goes from max to min will have the max pointer removed and a min pointer added).

As to claim 5 Okun in combination with Zheng teaches each and every limitation of claim 4.
In addition Okun teaches further comprising replacing the metadata of the first content file with metadata of a third content file (Par. 102 Okun discloses a max or 

As to claim 6 Okun in combination with Zheng teaches each and every limitation of claim 3.
In addition Okun teaches further comprising: modifying the cloned metadata associated with the first content file based on the updated version of the first content file (Par. 0068 Okun discloses updating the changed inode data associated with all the directories. The updated data will be copied since the copy reflects the current inode data).

As to claim 7 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches further comprising receiving a backup snapshot that includes the first content file (Par. 0050 Okun discloses a previously stored version of the data as a snapshot).

As to claim 8 Okun in combination with Zheng teaches each and every limitation of claim 7.
 wherein the size associated with the first content file is determined based on the size of the first content file included in the backup snapshot (Par. 0065 Okun discloses storing a copy of all the inode data associated with all the directories. The copied data will have the same size).

As to claim 9 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches further comprising determining the size associated with the first content file based in part by traversing a view of file system data corresponding to a backup snapshot (Par. 0050 Okun discloses identifying the file and metadata aggregates for a folder based upon the snapshot which contains the stored versions of the folder).

As to claim 10 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Zheng teaches wherein a first leaf node of the tree data structure that corresponds to the first content file is associated with a first file offset range of the combined metadata structure (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by offsets. Updates occur from the top level then an adjacent lower level.  The top level being updated is seen as the (updating…) metadata structure for the metadata of the first content file and the metadata of the second content file).


As to claim 11 Okun in combination with Zheng teaches each and every limitation of claim 10.
In addition Zheng teaches wherein a second leaf node of the tree data structure that corresponds to the second content file is associated with a second file offset range of the combined metadata structure (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by offsets. Updates occur from the top level then an adjacent lower level.  The top level being updated is seen as the (updating…) metadata structure for the metadata of the first content file and the metadata of the second content file).


As to claim 12 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches further comprising generating a view of file system data corresponding to a backup snapshot, wherein the view includes the tree data structure and the combined metadata structure (Par. 0107 Okun discloses the user can request to view the tree and the associated metric values).

As to claim 13 Okun in combination with Zheng teaches each and every limitation of claim 12.
In addition Okun teaches wherein a leaf node of the tree data structure includes a pointer to the first file metadata structure that corresponds to the first content file (Par. 0037 Okun discloses the aggregate values are stored as nodes).

As to claim 14 Okun in combination with Zheng teaches each and every limitation of claim 13.
In addition Okun teaches further comprising updating the pointer of the leaf node of the tree data structure to reference the third leaf node of the combined metadata structure instead of referencing the first file metadata structure that corresponds to the first content file (Par. 0068 Okun discloses updating an inode when the files are changed.  Par. 0066 Okun discloses the inode contains aggregate metrics of the directory).

As to claim 15 Okun in combination with Zheng teaches each and every limitation of claim 1.
In addition Okun teaches wherein updating the combined metadata structure includes reading a combined metadata structure reservation node  (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are 

As to claim 17 Okun in combination with Zheng teaches each and every limitation of claim 16.
In addition Okun teaches wherein updating the combined metadata structure further includes reserving an offset range associated with the combined metadata structure (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by offsets. Updates occur from the top level then an adjacent lower level.  The top level being updated is seen as the (updating…) metadata structure for the metadata of the first content file and the metadata of the second content file).

	As to claim 19 Okun teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
determining that a size associated with a first content file is less than a threshold size (Par. 0114 Okun discloses determining if the size of the file of a directory is less than a predetermined threshold);
wherein metadata of the first content file is organized using a first file metadata structure, wherein the first file metadata structure comprises a first root node, a first plurality of intermediate nodes, and a first plurality of leaf nodes with corresponding references to data chunks of the first content file (Par. 0065 Okun  
in response to a determination that the size associated with the first content file is less than the threshold size, updating a combined metadata structure at least in part by combining in the combined metadata structure metadata of the first content file with metadata of a second content file included in a second file metadata structure (Par. 0114 Okun discloses grouping the directories together. Par. 0035 Okun discloses aggregating the metric values of the grouped directories. Par. 0066 Okun discloses the inode data includes the attribute and metric values of the aggregated attributes for a directory of files. Par. 0068 Okun discloses each time a file contain by a directory or descendant directory changes the aggregate metrics in the inode data of the directory are updated to reflect those changes. Updates to a file in a directory such as moving a file from one directory to another a distinct non descendant nor parent directory is seen as combining metadata structure of the first content file with metadata of a second content file.  The metric values represent the total data blocks used by the files. The metric values are seen as the metadata structure. The aggregated metric values are seen as the combined metadata structure of the metadata of the first content file with metadata of a second content file. The inode contains the aggregated metric value); 
wherein the size associated with the second content file is less than the file threshold size, wherein the second file metadata structure comprises a second root node, a second plurality of intermediate nodes, and a second plurality of leaf nodes with corresponding references to data chunks of the second content file (Par. 0114 Okun discloses the combining of directories is determined by the directories being less than the predetermined threshold size. Par. 0065 Okun discloses the object contains a directory map data structure of an object.  Okun discloses the directory is an object. The directory data is a data structure of the object that identifies each object by its name and inode number contained by the directory. The inode numbers are seen as plurality of nodes. Inodes contains references to data. The references to data is seen as references to data chunks. The inodes that contain references to data are seen as nodes with corresponding references to data chunks); 
wherein the combined metadata structure at least includes a third root node, the first plurality of leaf nodes, and the second plurality of leaf nodes (Par. 0066 Okun discloses the inode data contains the aggregated attributes for each object contained in the directory/object);
Okun does not teach but Zheng teaches and updating a tree data structure to reference a first portion of the combined metadata structure corresponding to the first content file and to reference a second portion of the combined metadata structure corresponding to the second content file (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by offsets. Updates occur from the top level then an adjacent lower level.  The top level 
Okun and Zheng are analogous art because they are in the same field of endeavor, metadata structure. It would have been obvious to one of ordinary skill in the art, at the time of filing, to snapshot metadata tree of Okun to include the metadata offset ranges of Zheng, to allow efficient updates. The suggestion/motivation to combine is that it would be obvious in order to reduce the write amplifications resulting from changes to data and divergence between storage contains and snapshots of those containers (Par. 0005 Zheng).

As to claim 20 Okun teaches a system, comprising: 
one or more processors configured to (Par. 0116 Okun discloses a processor): 
determine that a size associated with a first content file is less than a threshold size (Par. 0114 Okun discloses determining if the size of the file of a directory is less than a predetermined threshold); 
wherein metadata of the first content file is organized using a first file metadata structure, wherein the first file metadata structure comprises a first root node, a first plurality of intermediate nodes, and a first plurality of leaf nodes with corresponding references to data chunks of the first content file (Par. 0065 Okun discloses the object contains a directory map data structure of an object.  Okun discloses the directory is an object. The directory data is a data structure of the object that identifies each object by its name and inode number contained by the directory.  
in response to a determination that the size associated with the first content file is less than the threshold size, update a combined metadata structure at least in part by combining in the combined metadata structure metadata of the first content file with metadata of a second content file included in a second file metadata structure (Par. 0114 Okun discloses grouping the directories together. Par. 0035 Okun discloses aggregating the metric values of the grouped directories. Par. 0066 Okun discloses the inode data includes the attribute and metric values of the aggregated attributes for a directory of files. Par. 0068 Okun discloses each time a file contain by a directory or descendant directory changes the aggregate metrics in the inode data of the directory are updated to reflect those changes. Updates to a file in a directory such as moving a file from one directory to another a distinct non descendant nor parent directory is seen as combining metadata structure of the first content file with metadata of a second content file.  The metric values represent the total data blocks used by the files. The metric values are seen as the metadata structure. The aggregated metric values are seen as the combined metadata structure of the metadata of the first content file with metadata of a second content file. The inode contains the aggregated metric value);
wherein the size associated with the second content file is less than the file threshold size, wherein the second file metadata structure comprises a second root node, a second plurality of intermediate nodes, and a second plurality of leaf nodes with corresponding references to data chunks of the second content file (Par. 0065 Okun discloses the object contains a directory map data structure of an object.  Okun discloses the directory is an object. The directory data is a data structure of the object that identifies each object by its name and inode number contained by the directory. The inode numbers are seen as plurality of nodes. Inodes contains references to data. The references to data is seen as references to data chunks. The inodes that contain references to data are seen as nodes with corresponding references to data chunks.);
wherein the combined metadata structure at least includes a third root node, the first plurality of leaf nodes, and the second plurality of leaf nodes (Par. 0066 Okun discloses the inode data contains the aggregated attributes for each object contained in the directory/object);
Okun does not teach but Zheng teaches and update a tree data structure to reference a first portion of the combined metadata structure corresponding to the first content file and to reference a second portion of the combined metadata structure corresponding to the second content file (Fig.7 and Par. 0054 Zheng discloses the top level contains recent volume metadata changes that are indexed by offsets. Updates occur from the top level then an adjacent lower level.  The top level being updated is seen as the (updating…) metadata structure for the metadata of the first content file and the metadata of the second content file).
Okun and Zheng are analogous art because they are in the same field of endeavor, metadata structure. It would have been obvious to one of ordinary skill in the art, at the time of filing, to snapshot metadata tree of Okun to include the metadata offset ranges of 
Okun teaches and a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Par. 0041 Okun discloses a memory for storing programs).



5.	Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 unpatentable by Okun et al. U.S. Patent Application Publication No. 2018/0165300 (herein as ‘Okun’) and further in view of Zheng et al. U.S. Patent Application Publication No. 2015/0134879 (herein as ‘Zheng’) and further in view of Fridella et al. U.S. Patent Application Publication No. 2007/0055702 (herein as ‘Fridella’).


As to claim 16 Okun in combination with Zheng teaches each and every limitation of claim 5.
Okun in combination with Zheng does not teach but Fridella teaches wherein updating the combined metadata structure further includes obtaining a lock for the combined metadata structure (Par. 0054 Fridella discloses a lock for the metadata structure). 




As to claim 18 Okun in combination with Zheng teaches each and every limitation of claim 17.
Okun in combination with Zheng does not teach but Fridella teaches wherein updating the combined metadata structure further includes releasing the lock for the combined metadata structure (Par. 0057 Fridella discloses releasing a lock for the metadata structure).
Okun and Fridella are analogous art because they are in the same field of endeavor, metadata structure. It would have been obvious to one of ordinary skill in the art, at the time of filing, to snapshot metadata tree of Okun to include the metadata locks Fridella, to allow efficient updates. The suggestion/motivation to combine is that it would be obvious in order to reduce conflicts when multiple server computers are concurrently accessing a shared storage (Par. 0005 Fridella).





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  February 23, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159